internal_revenue_service department of the treasury number release date index number 7702a washington dc person to contact telephone number refer reply to cc fip 4-plr-162330-02 date date legend company a company b state a number a date a date b number a number b number c number d d system e system plr-162330-02 dear this is in reply to your letter dated date a in which you requested a waiver of certain errors under sec_7702 of the internal_revenue_code and that certain life_insurance contracts the contracts will be treated as life_insurance contracts for federal_income_tax purposes further you have requested that the proposed amendment to bring the contracts into compliance sec_72 sec_264 sec_7702 and sec_7702a not require retesting or the beginning of a new test period under sec_264 sec_7702 b - e and 7702a c and not be treated as an exchange for federal tax purposes facts company a is a stock_life_insurance_company as defined in sec_816 and is subject_to taxation under part i of subchapter_l of the code company a is organized and operated under the laws of state a an is licensed to engage in the insurance_business in number a states company a joins in filing a consolidated_return with company b the contracts that are the subject of this ruling are flexible premium adjustable life_insurance policies the contracts were designed to integrate traditional life_insurance coverage along with the flexibility of a universal life policy thus the contracts have a policyholder account as well as mainstream life_insurance benefits policyholders had the ability to choose up to four of the following different types of insurance elements whole_life_insurance coverage term_insurance coverage paid-up whole_life_insurance coverage and paid-up deferred whole_life_insurance coverage policyholder may modify add or remove elements during the life of the insured supplemental benefits are available by rider including premium waiver benefits accidental death_benefits guaranteed insurability benefits and additional insurance coverage premiums for the contracts are generally paid in a fixed amount determined by company a on a periodic basis monthly quarterly semi-annually or annually premiums are generally paid through payroll deduction policyholders may also pay additional premiums the premiums flow into the policy account and interest is credited as declared by company a from time to time and a deduction is taken for charges related to the insurance elements under the contract for contracts issued prior to the policy account has a minimum interest rate guarantee of percent and for contracts issued after the policy account has a minimum interest rate guarantee of percent company a began issuing the contracts on date b company a represents that the contracts were designed to comply by their terms with the guideline premium test under sec_7702 of the code number a contracts are in force and number b policies have failed to meet the requirements of sec_7702 plr-162330-02 errors company a represents that the number b contracts which have violated the requirements of sec_7702 did so because of clerical errors made involving corrections in accordance with the days rule and an incorrect adjustment methodology used by company a company a automatically refunded excess premium with interest to owners of contracts when identified as failing to comply with the guideline premium test number c contracts violated the requirements of sec_7702 due to manual keying errors involving policy dates mortality factors and interest rates proper adjustments must be made to the policies’ guideline premiums in accordance with sec_7702 when changes are made in the policy elements or charges that are made that were not previously reflected in the guideline premiums for the contracts under the d system and the e system the guideline premiums for the contracts were adjusted when such changes were made under both systems the adjustment was made to the guideline premiums using an issue age methodology in both benefit increases and decreases company a calculated a guideline premium for each element as of the date the element was issued and then combined such guideline premiums for all of the elements to arrive at the guideline premium for the contract if a change occurred in the charges for the contract company a assumed that the insurance element under the contract had been issued with the new charge in company a’s view the aadm the attained age decrement method was designed for use in connection with universal policies not policies such as the contracts with fixed traditional coverage elements and fixed charges therefore company a determined that the aadm could not be applied to the contract in a manner that would allow gross premiums to be paid for the contracts in amounts that would keep them in force for the whole of life accordingly company a determined that the issue age methodology was the only means by which it could make proper adjustments to a contract’s guideline premium in the event of the changes to a contract number d contracts violated sec_7702 with respect to the aadm correction of errors company a has added a cash_value_accumulation_test cvat endorsement to all in-force contracts including failed contracts effective retroactively to the original issue_date of the contracts the cvat test factors determined using the1980 cso mortality are set forth in the endorsement the cvat test factors were also determined in a manner consistent with sound and accepted actuarial practice and in accordance with the requirements of sec_7702 for contracts where the current death_benefit is less that the minimum death_benefit with the endorsement the company a will increase the death_benefit provided by the contract to the level determined using the percentage factors of the cvat endorsement in cases where the death_benefit_increase required as a result of the cvat endorsement is substantial company a will plr-162330-02 distribute appropriate amounts from the contract to or for the benefit of the policyholder the distribution will occur concurrently with the addition of the cvat endorsement in the case of failed contracts terminated by reason of death of the insured at a time when the premiums_paid exceeded the guideline premium limitations for the contracts company a will refund such excess to the policyholders the policyholders’ estates or the beneficiaries with interest at the contract’s interest crediting rate law analysis in general for contracts issued after sec_7702 provides a definition of the term life_insurance_contract for all purposes of the code to satisfy this definition a life_insurance or endowment_contract must be treated as such under the applicable state law a contract must also satisfy one of two alternative tests the cash_value_accumulation_test of sec_7702 or the guideline premiums requirement and the cash_value_corridor_test of sec_7702 and b sec_7702 provides that a contract meets the guideline premium requirements if the sum of the premiums_paid under such contract does not at any time exceed the guideline_premium_limitation as of such time sec_7702 requires in general that if there is a change in the benefits under or in other terms of the contract which was not reflected in any previous determination or adjustment made under sec_7702 there shall be proper adjustments in future determinations made under the section the statute itself provides no guidance on what constitutes proper adjustments the legislative_history concerning what constitutes proper adjustments is ambiguous there is no legislative_history contemporaneous with the inclusion of the term in sec_7702 in the tax_reform_act_of_1986 included technical corrections to the legislation including amendments of sec_7702 the explanation of the tax_reform_act_of_1986 by the staff of the joint_committee contains the following description of an attained age decrement method to be used in making proper adjustments after a reduction in benefits under the attained age decrement method when benefits under the contract are reduced the guideline level and single premium limitations are each adjusted and redetermined by subtracting from the original guideline_premium_limitation a negative guideline_premium_limitation which is determined as of the date of the reduction in benefits and at the attained age of the insured on such date the negative guideline_premium_limitation is the guideline_premium_limitation for an insurance_contract that when combined with the original insurance_contract after the reduction in benefits produces an insurance_contract with the same benefit as the original contract before such reduction joint_committee on taxation 99th cong 2d sess explanation of technical plr-162330-02 corrections to the tax_reform_act_of_1984 and other recent tax legislation comm print sec_7702 defines the term premiums_paid as the premiums_paid under the contract less sec_72 amounts and less any excess premiums with respect to which there is a distribution relating to certain changes during the first years and distributions made in anticipation of benefit reductions sec_7702 provides that if an insurance_company in order to comply with the guideline premium test returns with interest any portion of any premium paid during any contract_year within days after the end of the contract_year then the amount returned without interest reduces the sum of the premiums_paid under the contract during that year pursuant to sec_7702 the secretary_of_the_treasury may waive a failure to satisfy the requirements of sec_7702 this waiver is granted if a taxpayer established that the statutory requirements were not satisfied due to reasonable error and that reasonable steps are being taken to remedy the error based on all of the facts law and arguments presented we conclude that the failure of number b contracts to satisfy the requirements of sec_7702 is due to reasonable error company a’s errors are reasonable within the meaning of sec_7702 the legislative_history is not clear as to the use of the attained age increment-decrement method nor is there a specific requirement for its use in sec_7702 company a has taken reasonable steps to remedy the error company a will add a cvat endorsement within days from the date of this ruling to all in-force contracts including all in-force failed contracts that will be effective retroactively to the original issue_date of each contract the clerical errors that were made with respect to the requirements of the day rule were keying errors taxpayer has automated procedures in place to prevent such errors in the future accordingly based on the information submitted it is held that the failure of the contracts to satisfy the requirements of sec_7702 is waived pursuant to sec_7702 we further hold that the remedy will have no effect on the issue dates or on the dates on which they are considered to be entered into of the contracts and will not be considered a material_change thus the addition of the proposed cvat endorsement will not result in a loss of grandfathered status for purposes of sec_72 sec_264 sec_7702 and sec_7702a will not require retesting or the beginning of a new test period under sec_264 sec_7702 b - e and sec_7702a and will not be treated as an exchange for federal tax purposes we express no opinion as to the tax treatment of the contracts under the provisions of any other sections of the code and income_tax regulations that may also be applicable thereto plr-162330-02 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the next federal_income_tax return to be filed by taxpayer sincerely yours donald j drees jr senior technician reviewer branch office of associate chief_counsel financial institutions products attachment exhibit a
